NO. 12-20-00041-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 THE STATE OF TEXAS FOR THE                             §       APPEAL FROM THE 145TH

 BEST INTEREST AND PROTECTION                           §       JUDICIAL DISTRICT COURT

 OF W.L.R.                                              §       NACOGDOCHES COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       This accelerated appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P.
42.3(b). The Harris Center for Mental Health & IDD filed a notice of appeal from an order for
outpatient or community-based treatment and supervision. The clerk’s record was filed on
February 11, 2020 and the reporter’s record was filed on February 25. The Harris Center’s brief
was due on or before March 16. On March 16, the Harris Center filed a motion for extension of
time, which this Court granted to April 6. On April 6, the Harris Center filed another motion for
extension of time, which this Court granted to April 13, but ordered that no further extensions
would be entertained. The order granting the extension warned that failure to file the brief by the
extended deadline may result in the case being referred to the court for dismissal. The April 13
deadline expired without the Harris Center filing a brief.
        When an appellant fails to timely file a brief, the appellate court may dismiss the appeal
for want of prosecution, unless the appellant reasonably explains the failure and the appellee is not
significantly injured by the appellant’s failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1).
Here, the Harris Center failed to file a brief by the extended deadline. Nor has this Court received
a late brief accompanied by a motion for leave to file late brief. Accordingly, we dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).


       1
           See TEX. HEALTH & SAFETY CODE ANN. § 574.070 (West 2017); see also TEX. R. APP. P. 28.1.
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           APRIL 22, 2020


                                        NO. 12-20-00041-CV


                         THE STATE OF TEXAS FOR THE BEST
                        INTEREST AND PROTECTION OF W.L.R.


                               Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1924026)


       THIS CAUSE came to be heard on the appellate record; and the same being considered, it
is the opinion of this Court that this appeal should be dismissed for want of prosecution.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed for want of prosecution; and that this decision be certified to
the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.